Citation Nr: 0335738	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected residuals (loss of teeth), dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1941 to 
October 1945. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Chicago, 
Illinois, which continued the non-compensable evaluation of 
the veteran's service-connected residuals, (loss of teeth), 
dental trauma.


FINDINGS OF FACT

1.  The veteran has bone loss that is normal for someone his 
age who has worn dentures for longer than 30 years.

2.  The veteran is able to wear dentures to replace his 
missing teeth.


CONCLUSION OF LAW

An increased (compensable) evaluation for service-connected 
residuals (loss of teeth), dental trauma is denied.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§  4.150, Diagnostic Code 9901, 9902, 9911, 9912, 9913, 9914, 
9915 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran requested an increased rating for his service-
connected residuals (loss of teeth), dental trauma, in 
February 2002.

According to his February 1949 Application for Out-Patient 
Treatment, the veteran had upper and lower teeth extracted in 
November 1941 and April 1944.  Service treatment records from 
November 1944 showed that the veteran was furnished with a 
lower partial denture.  According to his October 1997 claim 
for compensation, the veteran lost some of his teeth due to 
dental trauma, which occurred in 1944 during service.  The 
veteran received a VA examination in December 1998.  The 
veteran was missing all teeth at the time.  It was determined 
that they could be replaced by prosthesis.  The examiner 
concluded that the veteran had 25 percent bone loss at the 
tooth loss areas, and that those could be replaced with a 
prosthesis.  The examiner's diagnosis was edentulous, partial 
result as trauma World War II.  A diagnosis of 
ill-fitting dentures was also noted.    

In a March 1999 rating decision, service connection was 
granted for residuals (loss of teeth), dental trauma.  A non-
compensable evaluation was assigned, effective October 29, 
1997, because the record showed tooth loss where the 
masticatory surface could be restored by suitable prosthesis.

The veteran was given a VA examination in April 2002.  The 
examiner reviewed the records, and indicated that the veteran 
lost several teeth secondary to a bomb explosion during 
service.  The veteran indicated that he was not having 
problems at present, but had several problems in the past.  
He had dentures at present, and stated that they were loose 
and food packed underneath them.  The veteran recounted that 
he had lost several teeth following a bomb explosion while on 
duty in Naples, Italy, in 1944.  Objective findings indicated 
that the veteran was edentulous, and had been since the 
1970s.  He had complete dentures made for him three to four 
years ago.  There was no loss of motion.  Results also 
indicated that the veteran's teeth were removed because the 
partial dentures that he previously had required repeated 
adjusting and remakes.  The examiner stated that bone loss 
appeared to be normal for someone who had worn dentures for 
over 30 years.  

According to his January 2003 substantive appeal, the veteran 
stated that he was told that he had some bone loss in his 
jaw, and that this loss occurred due to the dental trauma 
that he had suffered from exposure to bombing during service.  



Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the December 2002 Statement 
of the Case.  In this document, the RO also provided notice 
of what evidence it had considered.    
 
In April 2002, the RO sent the veteran a VCAA letter.  In 
this letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.  38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
However, in the particular facts of this case, the 
application of 38 C.F.R. § 3.159(b)(1) to the claim has not 
resulted in disadvantage to the veteran.

In the instant case, the record reflects that the VCAA letter 
was sent in April 2002.  The letter referred to a 30-day time 
period in which to submit evidence and, therefore, was 
misleading.  However, in this case, development of the claim 
continued, with the veteran actively participating in that 
development, for longer than one year.  In February 2003, 
forexample, he was informed that the case was being forwarded 
to the Board of Vewterans' Appeals and that he could submit 
additional evidence directly to the Board.  Because the 
veteran was aware that the development of the evidentiary 
record with regard to his claim was not limited to the 30 day 
response period contained in 38 C.F.R. § 3.159(b)(1), the 
veteran's claim was not disadvantaged as a result of any 
misleading statement referring to a 30-day limit.  In view of 
the development that has been undertaken in this claim, 
further development is not needed to comply with VCAA.  


II.	Entitlement to an increased (compensable) 
evaluation for service-connected residuals (loss of 
teeth), dental trauma.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran was granted service connection for 
residuals (loss of teeth), dental trauma, and was assigned a 
non-compensable evaluation, effective October 29, 1997.  The 
veteran is currently assigned a non-compensable evaluation, 
under Diagnostic Code (DC) 9913.  

A 10 percent evaluation is warranted for all upper anterior 
teeth missing, all lower anterior teeth missing, or all upper 
and lower teeth on one side missing, where the lost 
masticatory surface cannot be restored by suitable 
prosthesis.  A 20 percent evaluation is warranted for all 
upper and lower posterior teeth missing, or all upper and 
lower anterior teeth missing, where the lost masticatory 
surface cannot be restored by suitable prosthesis.  A 30 
percent evaluation is warranted for loss of all upper teeth, 
or loss of all lower teeth, where the lost masticatory 
surface cannot be restored by suitable prosthesis.  A 40 
percent evaluation is warranted for loss of all teeth, where 
the lost masticatory surface cannot be restored by suitable 
prosthesis.  38 C.F.R. § 4.150, DC 9913 (2003).  

As will be discussed below, the evidence in this case shows 
that an increased (compensable) evaluation is not warranted, 
based on the criteria in DC 9913.  

The evidence of record shows that the veteran's lost teeth 
can be replaced by prosthesis.  In the December 1998 VA exam, 
the examiner noted that the veteran was missing all of his 
teeth.  At the same time, the examiner stated that his 
missing teeth could be replaced by prosthesis.  The examiner 
indicated 25 percent bone loss at the tooth loss areas, and 
reiterated that the tooth loss could be replaced with a 
prosthesis.  Furthermore, examination results from the 
veteran's April 2002 VA exam indicated that the veteran was 
edentulous, had complete dentures made for him three to four 
years ago, and presently had dentures.  

For the veteran to be entitled to an increased, compensable 
rating for his loss of teeth due to dental trauma under DC 
9913, the evidence would have to show tooth loss where the 
lost masticatory surface cannot be restored by suitable 
prosthesis.  However, the medical evidence does not show 
these findings.  At the veteran's April 2002 VA examination, 
he stated that he was not having problems at present, and 
that he presently had dentures.  Complete dentures were made 
for the veteran three to four years ago, after partial 
dentures that the veteran used to wear required repeated 
adjusting and remakes.  While the veteran stated at the April 
2002 exam that his dentures were loose and food packed under 
them, this evidence alone does not make the veteran's 
prosthesis unsuitable.  The evidence of record shows that the 
veteran's lost teeth were able to be restored around 1998 to 
1999 by suitable, complete dentures.

Based on the veteran's December 1998 and April 2002 VA 
examinations, the evidence does not show that the veteran is 
entitled to an increased (compensable) evaluation for 
residuals (loss of teeth), dental trauma, when his disability 
is rated under Diagnostic Code 9913. 

Consideration has also been given to the veteran regarding 
compensation for dental and oral conditions under other 
possible ratings criteria.  These conditions include loss of 
mandible (DC 9901-9902), loss of hard palate (DC 9911-9912), 
and loss of maxilla (9914-9915).  In this case, however, the 
evidence of record does not show that the veteran fractured 
his jaw bone, or lost some or all of his mandible, hard 
palate or maxilla.  The evidence here shows bone loss 
identified specifically in the tooth loss areas, and bone 
loss that appears normal for someone who, like the veteran, 
has worn dentures for over 30 years.  Therefore, the evidence 
does not show that the veteran is entitled to an increased 
(compensable) evaluation under related diagnostic codes 
regarding dental and oral conditions.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered a VA examination to determine the extent of the 
veteran's residuals (loss of teeth), dental trauma.  The 
record is complete with records of prior medical history and 
rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). In this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased (compensable) 
evaluation.

ORDER

An increased (compensable) evaluation for service-connected 
residuals (loss of teeth), dental trauma is denied.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



